DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are still at issue and are present for examination. 
Terminal Disclaimer
The terminal disclaimer filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,329,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method for the conversion of the substrate specificity of a front- end Δ4 desaturase to the substrate specificity of a front-end Δ5 and/or Δ6 desaturase, the method comprising: 
a) identifying regions and/or amino acid residues which control the substrate specificity of 
(i) the front-end Δ4 desaturase and (ii) the front-end Δ5 and/or Δ6 desaturase; and 
b) replacing in the amino acid sequence of the front-end Δ4 desaturase referred to in step a), the regions and/or amino acid residues which control the substrate specificity of the front-end Δ4 desaturase, by the corresponding regions and/or amino acid residues which control the substrate specificity of the front-end Δ5 and/or Δ6 desaturase, thereby converting the substrate specificity of the front-end Δ4 desaturase to the substrate specificity of the front-end Δ5 and/or Δ6 desaturase, 
wherein the regions and/or amino acid residues which control the substrate specificity of the Δ4, Δ5 and/or Δ6 desaturase are localized within a transmembrane domain, wherein the transmembrane domain is the third putative transmembrane domain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
2/18/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652